In re Young, Jim; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Bossier, 26th Judicial District Court, Div. “D”, No. 60,065; to the Court of Appeal, Second Circuit, No. 23874-KW.
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether relator was wearing identifiable prison garb at trial and, if he was, whether his attorney’s failure to raise the issue at trial constitutes ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
MARCUS and WATSON, JJ., would deny the writ.
DENNIS, J., not on panel.